TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 7, 2013



                                     NO. 03-12-00789-CV


                                   Ernest Ortiz, Appellant

                                               v.

                         Shannon Clinic and Linda Sutliff, Appellee




       APPEAL FROM 391ST DISTRICT COURT OF TOM GREEN COUNTY
            BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




IT APPEARING to this Court that the appellant has failed to file a brief, and, accordingly, has

failed to prosecute the appeal: IT IS THEREFORE ORDERED that the appeal is dismissed

for want of prosecution. IT IS FURTHER ordered that the appellant pay all costs relating to

this appeal both in this Court and the court below; and that this decision be certified below for

observance.